IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CARLOS M. PADRON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1581

HOME DESIGN STORE, INC.
AND FEDERATED MUTUAL
INSURANCE COMPANY,

      Appellees.


_____________________________/

Opinion filed November 2, 2015.

An appeal from an order of the Judge of Compensation Claims.
Robert D. McAliley, Judge.

Date of Accident: January 12, 2013.

Kimberly A. Hill of Kimberly A. Hill, P.L.L., Fort Lauderdale, and Albert
Marroquin of Richard E. Zaldivar, P.A., Miami, for Appellant.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellees.


PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and MARSTILLER, CONCUR.